                                                                                      FILED 
UNITED STATES DISTRICT COURT                                                          CLERK 
EASTERN DISTRICT OF NEW YORK                                                              
                                                                           3/19/2019 4:42 pm
-------------------------------------------------------X                                  
                                                                              U.S. DISTRICT COURT 
ERMINIA COSTANTINO and
                                                                         EASTERN DISTRICT OF NEW YORK 
KEITH STERLING,
                                                                              LONG ISLAND OFFICE 
                          Plaintiffs,

        -against-                                                ORDER
                                                                 18-CV-4433 (JMA)(SIL)
THE VILLAGE OF QUOGUE, et al.,

                           Defendants.
-------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

        This action was commenced by the pro se plaintiffs on August 6, 2018, by the filing of a

summons and complaint and proposed Order to Show Cause. (ECF Nos. 1, 3.) The plaintiffs paid

the $400.00 filing fee. On August 7, 2018, the Clerk of the Court issued a letter to each plaintiff

notifying them of their responsibility to serve the summons and complaint upon the defendants,

among other directives for prosecuting their case. (ECF Nos. 6, 7.) The letters were mailed to the

pro se plaintiffs at the addresses listed on the docket sheet.

        On February 26, 2019, the undersigned issued an order stating that service should have

been made upon the defendants by November 5, 2018. (ECF No. 8.) The Order directed the pro

se plaintiffs to either provide proof of service of the summons and complaint upon the defendants,

or an affidavit from each plaintiff demonstrating good cause why such service has not been

effected. Plaintiffs were warned that failure to comply with the Order would result in the case

being dismissed for failure to prosecute. The Order was mailed to plaintiffs at the addresses listed

on the docket sheet.         To date, plaintiffs have not responded to the Order or otherwise

communicated with the Court.

        Rule 41(b) provides, in pertinent part, “for failure of the plaintiff to prosecute or to comply

with these rules or any order of court, a defendant may move for dismissal of an action or of any
claim against the defendant.” Fed. R. Civ. P. 41(b). The district court also has the inherent power

to dismiss a case sua sponte for lack of prosecution or noncompliance. Merker v. Rice, 649 F.2d

171, 173 (2d Cir. 1981). The Second Circuit considers five factors when reviewing a district

court’s order of dismissal for failure to prosecute, including: (1) the duration of plaintiff’s failures;

(2) whether plaintiff received notice that further delays would result in dismissal; (3) whether

defendant is likely to be prejudiced by further delay; (4) whether the court struck the appropriate

balance between alleviating the court calendar with protecting the plaintiff’s right to due process;

and (5) whether the judge adequately assessed the efficacy of lesser sanctions. Shannon v. G.E.

Co., 186 F.2d 186, 193 (2d Cir. 1999). Generally, no single factor is dispositive. Id.

        Plaintiffs have not filed proof of service or communicated with the Court since the filing

of their complaint on August 6, 2018. The Court warned plaintiffs that failure to respond to the

Court’s Order would result in the dismissal of the case. Plaintiffs’ failure to comply with the

Court’s Order constitutes grounds for dismissal. Accordingly, plaintiffs’ claims are dismissed,

without prejudice, for failure to prosecute and noncompliance. The Clerk of Court is directed to

close this case.

        Although the pro se plaintiffs paid the filing fee to commence this action, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that, should they seek in forma pauperis status for the purpose

of an appeal from this order, it would not be taken in good faith and therefore in forma pauperis

status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Date:   March 19, 2019                                          /s/ JMA
        Central Islip, New York                         JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
